Case 1:20-cv-00111-LY Document 1-1 Filed 01/31/20 Page 1 of 11




EXHIBIT A
           Case 1:20-cv-00111-LY Document 1-1 Filed 01/31/20 Page 2 of 11
                                                                                  Filed: li3/2020 1 l :23 AM
                                                                                  Juanita Allen
                                                                                  Oislricl Clerl<
                                                                                  Caldwell Cou111y, Te~as
                                                                                  Leslle Estrada
                                              Cause No.20-O-008
JANNA CLAY, NANC\' CLAY,                       §       IN THE DISTRICT COURT
& MEREDITH BROWN                               §
A/N/F OF M.C.                                  §
Plaintiffs,                                    §
                                               §
v.
                                               i
                                               §
                                                   421 ST       .JUDICIAL DISTRICT

PALFINGER USA. LLC,                            ~
MACK TRUCKS, INC.,                             §
    Defendants                                 §       CALDWELL COUNTY, TEXAS

       PLAINTIFFS' ORIGINAL PETITION AND REQUEST                       FOR DISCLOSURES
        COMES NOW, Janna Clay, Nuncy Clay, and Meredith Brown (as next friend of minor

M.C.) Plainti !Ts. bring this lawsuit complaining of Pal finger USA, LLC. (hereinafter "Pal finger"),

and Mack Trucks, Inc. (hereinafter ''Mack''): hereinafter collectively ''Defendants", and for cause

ofnction would respectfully show 1hc Court the following:

                                   DISCOVERY-CONTROL PLAN

     I. Plaintiffs intend co conduct discovery under Level 3 of Texas Rules of Ch•il Procedure

        and affirmatively pleads that this suit is not governed by the cxpcditcd~actions process

         in Tex.as Rule of Civil Procedure 169 because plaintiff seeks monetary relief over

        S100,000.


                                        CL\li\l FOR RELIEF

     2. Plaintiff seeks monetary relief over S1,000,000.

                                              PARTIES

     3. Plaintiff. Janna Clay, is resident of Caldwell County, state of Texas, and brings this-lawsuit

        individually and as personal representative, or in the alternative is lo be appointed personal

        representative of her deceased husband. Cody Wayne Clay. and on behalf Cody Clay's




                                                                                                                            ,
                                                                                                               ·---... ... -•
             Case 1:20-cv-00111-LY Document 1-1 Filed 01/31/20 Page 3 of 11

'.
           mother, Nancy Clay, and Meredith Brown, as next friend of decedent Cody Clay's minor

           daughter M.C, and on behalf of all statutory wrongful death beneficiaries of decedent

           Cody Clay. She brings this lawsuit pursuant to Texas Civil Practices and Remedies Code

           § 71.001-21.

       4. Ct'l·P!~intiff, Nancy Clay, mother of the decedent Cody Clay, is resident of Caldwell

           County, state of Texas.

       5. Co-Plaintift: Meredith Brown, as mother, guardian and next friend of M.C., a minor child

           who is the daughter of Cody Cluy, is a resident of the state ofTe"as.

       6. · Defendant, Palfinger USA, LLC, {herdnafter "Pal finger'.'). is a corpor.ition organized anJ

           existing under the laws of the State of Delaware, with its principal place of business in

           Ohio. Pal finger's registered agent for service of process is Corporate Creations Network,
                                                                                                .
           5444 Wcsthcimcr Road, #l000, Houston. Texas 77056.               Palfingcr sells or has sold

           products to Texas businesses, and has purposefully nvailed itself of the privileges and

           benefits of conducting business in the Stale of Texas.

       7. Defendant, Mack Trucks, l"nc., (hereinafler ;.Muck''), is a corpom1ion organized and

           exi!.'ting under the laws of the state of Pennsylvania, doing business in the state of Texas,

           with its registered agent for service of process CT Corponuion System, 1999 Bryan

           Street.. Ste. 900 Dallas, Texas 7520 I.


                                                     VENUE
       6. Venue is proper because at the time of lhe accrnal of the cause of action, decedent Cody

     Clay! and plaintiff Janna Clay. were residents of Caldwell County, state of Texas.




                                                                                                           2




                                             - - -··----                    ---· ---- -· ---           '   .   -· - - ·-   ------
         Case 1:20-cv-00111-LY Document 1-1 Filed 01/31/20 Page 4 of 11




                                               FACTS
7.     On or about March 14. 2018. PLAINTIFF was an employct: of Eco-Pan, Inc. (hereinafter

       ·"Eco-Pon") working in Williamson County. Texas when injured        al   or around 3:00 p.m.

8.     Cody Clay was returning outriggers by which the Defendant Palfinger's bucket crune

       stabilizes for use, as it is anachcd to the rear end of the tn1ck upon which Mr. Clay worked .

       when an unguarded and unreasonably dangerous piece of the machine caught Cody Clay's

       person, tmpping him such lhat he could not remove himself between the outrigger .ind the

       lruck, and resulting in Cody Clay's being crushed and receiving internal injuries which

       caused him to die.

9.     Plaintiffs injury was caused by the involved machinery. a bucket crane. which              w;:c;


       mnnufacturcd and sold by Palfinger artJ/or Mack tu Etu-Pan, before 15 years from the

       initial filing of 1he plaintiffs cause of action.

IO.    Despile knowing that when machines arc not guarded that injuries to workers will occur,

       De fondant Pal finger used defective designs which made the "as-installed"' bucket crane,

       and its component part outriggers unrcasonnbly dangerous and defective. it was without

       proper guards, lockouts. sensors, or remote controls.

11 .   Dcfend::mts, as product manufacturers, and/or sellers, nnd/or distributcrs, :ire presum<.>d to

       know of the defects in the design, and in the lack of proper warnings. and in failing lo

       guard, as set-forth above at paragraph "10,'" stated above. The design and warning or

       labeling defects rendered the product in violation of 1he Restatement (Second)of Torts, and

       the Rcs1a1emcnl (Third) of Torts, including Section 402A.




                                                                                                      3
         Case 1:20-cv-00111-LY Document 1-1 Filed 01/31/20 Page 5 of 11




                                           NEGLIGENCE:

12.   In addition, Plaintiff would show the Court that the occurrence made the basis of this suit

      and the r..-:sulting injuries and damages set out below were a direct and proximate result of

      the negligence and fault of Defendants in one or more of lhc following respects, or by

      combin;:itiQn thertof:

             a.       Defendants, each individually is sued for failing to design the bucket

                     crane, or their respective parts of it, to include a guard or ~hield on its

                     feeding mechanisms, or moving parts, (Also knowi1 as .. pinch points"], as

                     would have been done by a reasonable and prudent manufacturer under

                     the same or similar circumstam:cs.

             b.      Alternatively. defendants failed to design the bucket crane to include

                     rcmoti.:: controls.

             c.      Each of the defendants foiled to install onto the bucket crane, or their

                     respective pnrts, to include n guard or shield on the moving pim:h point

                     p.irt that caughl Cody Clay's person. as would have been done by a

                     reasonable and prudent manufacturer under the same or similar

                     ci rcumstonccs.

             d.      Each of the Del'endants foiled to install onto the bucket crane, or their

                     respective parts, to include n failsafe guarding, and/or remote control

                     system. and/or "lockout-tagouf' system, which woul<l make lhc machine

                     unable to fold inward to catch :ind/or crush operators, when puning up the

                     outriggers, or othel'\visc working with. or on, or in the vidnity of, the

                     machine's othi:rwisc unguarded and dangerous parts and components, as



                                                                                                   4




                                           ------
              Case 1:20-cv-00111-LY Document 1-1 Filed 01/31/20 Page 6 of 11




                           would have been done by a reasonable and prudent manufacturer under

                           1hc same or similar circumstances.

                  c.       Each faik'<I to wam of dangerous conditions on the machinery, including

                          dangerous "pinch points," which they knew or should have known existed.

                  f.       Each failed to test the involved machinery to discover the defects in the

                           design and lack ofwarninhrs and proper lnbels warning or the dangerous

                          condition of !he machine.

                                          PRODUCT LIABILITY

     13.   Defendants had n duty to provide and install a reasonably safe and hazard•free machine to

           Cody Clay. Defendants violated numerous duties hy:

                  a. Failing to provide a reasonably safe and hazard.free product for its users,

                       withou1 unreasonably dangerous propensitic.-s and hidden defect,;

                  b. Failing to properly warn the buyer and user of unsafe and po1entially

                       hazardous conditions, specifically, of the lack of guarding on its outriggers.

                       and emergency shut off bullon;

                  c.   Failing to take afli1111ative steps to test and discover unsafe and potentially

                       hazardous conditions;

                  d. Failing to inspecl and lest the unit to insure no unrea~onably dangerous

                       condilions existed on the mo.chine;

                  c.   Failing to guard against (or design out) pinch points and nip points, and

I·                     grabbing points.

                  f.   Failing to adequately instruct and label 1hc machine with warning labels or

                       placards;



                                                                                                         5
         Case 1:20-cv-00111-LY Document 1-1 Filed 01/31/20 Page 7 of 11




             g. Knowing that 1he condition of rhe bucke1 crane and irs component outrigger

                  parts posed an unreasonable risk of harm and then failing to eliminate or

                  reduce the risk: and, therefore, violating Texas Liability Laws as stated in

                  Texas Business and Commerce Cude § 2.315 and the Res1atement (Second) of

                  Torts§ 402A. and the Restatement (Third) of Torts.

             h. Defondants' negligence. or alternatively their fault in making a ckfcctively

                  designed product, or alternatively due to the machinery·s marketing

                  deficiencies in failing to warn, separately. or ahermttivcly, were the proximate

                  cause of Plainliff's injuries and damages. In addition. Defendants had actual

                  or constructive knowledge of conditions in its machine thal posed an

                  unreasonable 1isk of harm to users such as Plaintiff. and the machine violated

                  lhc standard of care explained .ind required by Federal OSHA rcgulmio11s.

             1.   There was a sater alternative design which would have implemented

                  appropriate guarding and warnings which in turn would have prevented the

                  Plaintitrs injury .md lhese design improvements and proper warnings were

                  technically and economically feasible.

                                 BREACH OF WARRANT\'

14.   Because Plaintiff was a user of the bucket crane, Defendants owed him a duty to:

             a.   exercise ordinary care to sell a machine that was fit for the purposes of

                  industrial use, without the risk ofhann of being injured in the course of his

                  work duties, which mnde it unreasonably dangerous and unsafe, in violation

                  of the Restatement (Second) of Torts. the Texas Business. and Commerce




                                                                                                  6
      Case 1:20-cv-00111-LY Document 1-1 Filed 01/31/20 Page 8 of 11




             Code part 2.315, and also constituted a failure to exercise ordinary care in the

             design, manufacturing, and marketing of said machine;

         b. exercise proper inspection and t~sting of the Bucket crane lo insure that it

             would be sold inn properly asscmbh.."1.I and safe condition;

         c. fulfill the implied and/or specific warranty of fitness for a particular purpose

             (Texas Business and Commerce Code part 2.315) as a safe industrial machine,

            and under the Texns Business and Commen.'.e cod~, part 2.314, that it meet the

             Implied Warranty thnt it is merchantable and fit for industrtal purposes

             without the risk of injuring while being swabbed without any warning, and

             with the porcntial to cause injuries to the operator, tn this case injury to Cody

            Clay;

         c. manufacture a Buckc1 crane that is reasonably fit for the purposes for which

             they were intended wirhout unreasonable risks of hann, and Defendants are

             liable for violating the above duties and laws.

         d. Because the Bucket l:ranc mad~ by Defendants was defec1ively designed and

            contained marketing defects. it was unreasonably dangerous and caused 1he

            incident and injuries to plaintiffs torso and body and internal organs.

                          NEGLIGENT UNDERT AKlNG

16.      Defendants had a duty to the plaintiff to undertake any installation, maintenance,

and/or safety inspections in a reasonably prudent manner, and upon infonnation and

belief, foiled to do su. Defendants violated rhese duties by failing to undertake

installation, maintenance, and safety inspection:,. in~ rc;;:isonilbly prndcnl manner, and

should have provided and instalkd, and maintained a reasonably safe and hazard-free



                                                                                                 7




                                    ..,,   ___._
         Case 1:20-cv-00111-LY Document 1-1 Filed 01/31/20 Page 9 of 11




      machine to or for the benefit of Cody Clay. whose injuries were o foreseeable result of

      .these failures, and who was a person for whose benefit and pro1cction 1hc aforesaid

      defendants failed to prolect. and arc liable under the theory of negligent undertaking as

      stated in§ 324A Restatement (Second) of Tons. Moreover, under the doctrine of res

      ip.rn luquitur, their failures are evident by \'irtue of the lack   or guarding ami ameliorative
      conduct, despite their knowledge and maintenance of the machine, which resulted in

      Cody Clay's use or an unreasonably dangerous bucket crane.



                                            DAMAGES

15.   Plaintiff respectfully requests the following damuges to be cunsidi.:n:d separately and

      individually for the purpose of dctenniniug the sum of' money that will fairly and

      reasonably compensate Plaintiff:

              a. The amount of reasonable medical expt•nses which was paid by (Workers·

                  Compensation/Insurance) :tnd paid on behalf of decedent.               Such medical

                  trentment was necessarily incum:-J in the treatment of <l~c<lent's injuries in 1he

                  past and arc owed.

             b. The loss of earnings and benefits in the past nnd future;

             c. The physical incapacity and functional impainncnt suffered by the decedent and

                  the resulting inability to do those tasks and services the decedent ordinarily

                  would have been able    10   perform;

             d. The mental anguish dect:!dent, and Plaintiffs suffered m lhe past and will

                  continue to suffer in the future;

             e. The physical pain and suffering decedent suffered;



                                                                                                     8




·-
             Case 1:20-cv-00111-LY Document 1-1 Filed 01/31/20 Page 10 of 11




                     f. The extreme disfigurement which decedent suftered from the date of the

                        occurrence until his death.

                                      REQUESTS FOR DISCLOSURES

     16.   Pursuant to rule 194 of the Texas Rules of Civil Procedure, Plaintiffs requests th.u

           Defendants disclose   lo   Plaintiffs. within 50 days of the service of this request, the

           infomiation and materials described in rule 194.2. to be produced at lhe The Carlson Law

           Firm, I 00 E. Central Texas Expy, Killeen, Texns 76541.

                 •                                 PR.AYER

     22.   WHEREFORE, PLAINTlFFS respectfully pray that the DEFENDANTS, be cited                       10


           appear and answer herein, and th.it upon a final hearing of the cause, judgment be entered

           for the PLAINTIFFS against DEFENDANTS for damages in an ainount within the

           jurisdictional limits of the Cou11: costs of court, pre-judgment and post-judgment interest

           as allowed by law: together with pre-judgment interest and such other and further relief to

           which the PLA INTJFFS m;1y he cmitlcd at ln,~· or in equity; AND TRIAL BY JURY.

                                                            Respectfully submitted.

                                                            Isl Ale.,·ander McSn·t,in
                                                            ATTORNEY
                                                          THE CARLSON LAW FIRM
                                                          Texas State Bar No: 24106292
                                                           I 00 E. Central Texas Expy
                                                          Killeen, TX 76541
                                                          Telephone: (800) 359-5690
                                                          Facsimile: (254) 526-8204
                                                          E-Mail: amcswain@carlsonattomeys.com
                                                          Isl S. Rettcl klorgau
I                                                         ATTORNEY
I·
                                                        - -THE CARLSON LAW FIRM
                                                          Texas State Bar No: 14452300
                                                           I00 E. Central Texas Expy
                                                          Killeen. TX 76541
                                                          Telephone: (800) 359-5690


                                                                                                       9
Case 1:20-cv-00111-LY Document 1-1 Filed 01/31/20 Page 11 of 11




                                Facsimile: (254) 526.8204
                                E·M1:1il: rmorgan@carlsonattomcys.com
                                AlTORNEYS FOR PLAINTlFF




                                                                        10
